               Case 2:17-cv-07251-FMO-E Document 70 Filed 10/18/19 Page 1 of 7 Page ID #:3139



                 1   Edward Gartenberg (State Bar No. 102693)
                 2   Milena Dolukhanyan (State Bar No. 303157)
                     GARTENBERG GELFAND HAYTON LLP
                 3   15260 Ventura Boulevard, Suite 1920
                 4   Sherman Oaks, California 91403
                     Telephone: (213) 542-2100
                 5   Facsimile: (213) 542-2101
                 6   egartenberg@gghslaw.com
                     mdolukhanyan@gghslaw.com
                 7
                 8 Attorneys for Defendants
                   TWEED FINANCIAL SERVICES,
                 9 INC. and ROBERT RUSSEL
                10 TWEED
  ~                                    UNITED STATES DISTRICT COURT
 z0     (/)
        z       11

~
 s      0
        >=
        <
        0:
        0
        a.
        0:
        0
                12                      CENTRAL DISTRICT OF CALIFORNIA

~
        0
        ...J
        <
        z       13   SECURITIES AND EXCHANGE                   Case No.: 2:17-cv-07251-FMO-E
        0
...:I   iii
>tl
~
        (/)
        UJ
        IL      14   COMMISSION,
        0

~
        0:
        a.
        (!)
                                                    DEFENDANTS TWEED
>tl
i:Q
        z
        0
                15               Plaintiff,         FINANCIAL SERVICES, INC. AND
z       3

s
>tl


~
        0
        ~       16

                17
                          vs.
                                                    ROBERT RUSSEL TWEED'S
                                                    MOTION IN LIMINE NO. 4 TO
                     TWEED FINANCIAL SERVICES, INC. PRECLUDE ANY ARGUMENT OR
                18   and ROBERT RUSSEL TWEED        EVIDENCE THAT DEFENDANTS
                                             '      FAILED TO PERFORM DUE
                19
                              Defendants.           DILIGENCE; DECLARATION OF
                20                                  EDWARD GARTENBERG
                21
                                                               Trial Date: November 26, 2019
                22                                             Pretrial Conference Date/Motion in
                                                               Limine Hearing Date: Nov. 8, 2019
                23
                                                               Time:       10:00 a.m.
                24                                             Ctrm:       6D
                                                               Judge:      Hon. Fernando M. Olguin
                25

                26
                27
                28

                                                           1
                     DEFENDANTS TWEED FINANCIAL SERVICES, INC. AND ROBERT RUSSEL TWEED'S MOTION IN
                                                     LIMINE NO. 4
             Case 2:17-cv-07251-FMO-E Document 70 Filed 10/18/19 Page 2 of 7 Page ID #:3140



               1       DEFENDANTS' MOTION IN LIMINE NO. 4 TO PRECLUDE ANY
               2        ARGUMENT OR EVIDENCE THAT DEFENDANTS FAILED TO
               3                           PERFORM DUE DILIGENCE
               4         The parties hereby submit a Joint Memorandum of Points and Authorities
               5   regarding Defendants, Tweed Financial Services, Inc. and Robert Russel Tweed's
               6   ("Defendants") Motion in Limine No. 4 to preclude any argument or evidence that
               7 Defendants failed to perform due diligence. Defendants anticipate that Plaintiffs
               8   Expert Christianna Wood, will offer opinions and testimony regarding due
               9   diligence. (See Exhibit B, Plaintiff Securities and Exchange Commission's Rule
              10   26(a)(2) Designation of Expert Witness, Report of Christianna Wood, 51-62.)
  ~
 z0 "'z       11         Any such arguments or evidence are not relevant because breach of fiduciary
       0



~
       ;::
       <(

       "'0
       ll.    12   duty was not pled in the First Amended Complaint ("F AC"), nor does it appear once
       "'0
~
       0
       -'
       <(
       z      13   in the 101 paragraphs of the FAC. Even if the subject matter was relevant, any
~
       Q
~      "'
C,!)   "'
       w
       LL     14   probative value would be substantially outweighed by the danger of undue prejudice
       0

~      "'
       ll.

~      "z     15   and should be excluded pursuant to Rule 403, Fed. R. Evid.
~      Ci
       ::>
       -'

§
C,!)
       0
       ~      16         The SEC opposes Defendants' Motion in Limine No.4 for all the reasons set
              17   forth in the accompanying memorandum of points and authorities.
                                                   Respectfully submitted,
                                                            GARTENBERG GELFAND HAYTON LLP
                                                      By:
                                                            ~
                                                            E-dw
                                                               ~ ar
                                                                  ~ d~G
                                                                      ~a-rt
                                                                          _ e_
                                                                             n-be
                                                                                _r_
                                                                                  g~~~~~~


                                                            Milena Dolukhanyan
                                                            Attorneys for Defendants
                                                            Tweed Financial Services, Inc. and
                                                            Robert Russel Tweed


                                                   Respectfully submitted,
                                                            Securities and Exchange Commission
                                                      By:
                                                            ~L-ynn~~:t\11'.-.~D~e-an~~~~~~~~~


                                                            Kathryn C. Wanner
                                                            Attorneys for Plaintiff EC

                                                             2
                   DEFENDANTS TWEED FINANCIAL SERVICES, INC. AND ROBERT RUSSEL TWEED'S MOTION IN
                                                   LIMINEN0.4
                Case 2:17-cv-07251-FMO-E Document 70 Filed 10/18/19 Page 3 of 7 Page ID #:3141



                  1   DEFENDANTS' CONTENTIONS AND MEMORANDUM OF POINTS AND
                  2                                    AUTHORITIES
                  3         I.     INTRODUCTION
                  4         Defendants, Tweed Financial Services, Inc. and Robert Russel Tweed's
                  5   ("Defendants") Motion in Limine No. 4 seeks to exclude any argument or evidence
                  6   that Defendants failed to perform due diligence because this information is not
                  7   relevant.
                  8         II.    RELEVANT FACTS AND BACKGROUND
                  9         In this case, Plaintiffs expert Christianna Wood, has presented a report
                 10   arguing that the Defendants failed to perform due diligence. (See Exhibit B,
  ~
 z0 "'z          11   Plaintiff Securities and Exchange Commission's Rule 26(a)(2) Designation of
        0



~
        ;:::
        <
        ll'.
        0
        0..
        ll'.
                 12   Expert Witness, Report of Christianna Wood, 51-62.)
        0


~
        0
        ...J
        <
        z        13         Breach of fiduciary duty, however, was not pled in the First Amended
        0
...:I
w       (ij

~       "'u.w    14   Complaint ("FAC"). There is no mention of a breach of fiduciary duty anywhere
        0

~
        ll'.
        0..
        19
                 15   in the 101 paragraphs of the FAC.
~
        z
        Ci
        :::i
w       ...J
        u
                 16         III.   ANY ARGUMENT OR EVIDENCE RELATING TO ALLEGED
~ "'
~
                 17                FAILURE TO PERFORM DUE DILIGENCE SHOULD BE
                 18                EXCLUDED
                 19         Throughout this entire matter there has been no allegation regarding breach
                 20   of fiduciary duty. As explained above, there is no mention of breach of fiduciary
                 21   duty anywhere in the operative pleadings. Accordingly, any argument or evidence
                 22   regarding due diligence (an obligation imposed by breach of fiduciary duty) should
                 23   be excluded because it is not relevant.
                 24         In addition, the probative value of evidence or arguments relating to due
                 25   diligence would be substantially outweighed by the danger of undue prejudice and
                 26   should be excluded pursuant to Rule 403, Fed. R. Evid.
                 27         IV.    CONCLUSION
                 28         For the reasons explained above, Defendants respectfully request that their

                                                                3
                      DEFENDANTS TWEED FINANCIAL SERVICES, INC. AND ROBERT RUSSEL TWEED'S MOTION IN
                                                      LIMINEN0.4
                Case 2:17-cv-07251-FMO-E Document 70 Filed 10/18/19 Page 4 of 7 Page ID #:3142



                  1   Motion in Limine No. 4 be granted.
                  2

                  3         SEC'S CONTENTIONS AND MEMORANDUM OF POINTS AND
                  4                                       AUTHORITIES
                  5   I.    INTRODUCTION
                  6         Plaintiff Securities and Exchange Commission ("SEC") respectfully opposes
                  7 defendants Tweed Financial Services, Inc. and Robert Russel Tweed
                  8 ("Defendants"), motion in limine number four, which seeks to exclude any
                  9 argument or evidence that Defendants failed to perform due diligence. The SEC
                 10   has already agreed with Defendants that it will not argue that their failure to
  j
 z0     (/)
        z        11   perform appropriate due diligence with respect to the Athenian Fund's investments
        0



~
        ;::
        <
        "'a.0    12   in the Quantitative Analytics Master Fund and Teamwork Retail were a violation
        "'0
~
        ()
        ...J
        <
        z        13   of the federal securities laws. Declaration of Edward G. Gartenberg ("Gartenberg
..:I    Q
        (/)
i:i:i
                                at~
        (/)

~
        UJ
        u.
        0
                 14   Deel.")         4, Ex. A (transcript of the meet and confer session with opposing
~       "'
        a.
i:i:i   Cl
        z        15   counsel which took place on October 3, 2019) at 66:17-20. However, the
~       c::>

s
        ...J
i:i:i   ()
        ~        16   Defendants' securities law violations occurring after 2012 are only understandable
~
                 17   in the context of events occurring prior to October 2012. Therefore, the SEC
                 18   opposes Defendants' over-broad and vague Motion to exclude any evidence that
                 19   Defendants failed to conduct due diligence, as this would impermissibly restrict the
                 20   introduction of relevant evidence pertaining to the factual story that must be
                 21   presented to the jury.
                 22   II.   ARGUMENT
                 23         Defendants' cannot meet their burden to exclude evidence or argument that
                 24   the Defendants failed to conduct appropriate due diligence because such evidence
                 25   is both relevant and non-prejudicial. Federal Rules Evidence 401-403 address
                 26   what evidence is relevant and admissible. Rule 401 states that "relevant evidence"
                 27   means evidence having any tendency to make the existence of any fact that is of
                 28   consequence to the determination of the action more probable or less probable than

                                                                   4
                      DEFENDANTS TWEED FINANCIAL SERVICES, INC. AND ROBERT RUSSEL TWEED'S MOTION IN
                                                      LIMINEN0.4
                 Case 2:17-cv-07251-FMO-E Document 70 Filed 10/18/19 Page 5 of 7 Page ID #:3143



                   1   it would be without the evidence. Fed. R. Evid. 401. Rule 402 states that relevant
                   2   evidence is admissible and that irrelevant evidence is inadmissible. Fed. R. Evid.
                   3   402. Rule 403 states that evidence may only be excluded if its probative value is
                   4   substantially outweighed by the danger of unfair prejudice, confusion of the issues,
                   5   or misleading the jury, or based on considerations of undue delay or waste of time.
                   6   Fed. R. Evid. 403.
                   7         Defendants' overbroad and vague motion should be denied because it
                   8   impermissibly seeks to exclude entire categories of relevant information that
                   9   should be considered evidence that Defendants failed to conduct the appropriate
                  1O due diligence. "[M]otions in limine should rarely seek to exclude broad categories
 ~
 z "'z
 0                11   of evidence, as the court is almost always better situated to rule on evidentiary
 s
        0
        ;:::
        <(



:I: "'"'a.        12   issues in their factual context during trial." Colton Crane Co., LLC v. Terex
        0

        0


~
        u
        -'
        <(
        z         13   Cranes Wilmington, Inc., No. CV 08-8525PSGPJWX, 2010 WL 2035800, at *1
        0
...:I   c;;
>i:I
        "'"-UJ    14   (C.D. Cal. May 19, 2010); see also Lopez v. Chula Vista Police Dep't, 2010 WL
"
~>i:I
i:Q
        0
        "'
        a.
        Cl
        z         15   685014, at *7 (S.D. Cal. Feb. 18, 2010) (denying motion in limine as "vague and
z>i:I   2i
        ::J
        -'
        u
                  16   overbroad").
~
        ~




"                 17

                  18
                             The SEC attempted to eliminate the need for this motion by offering
                       Defendants a set of specific stipulated facts. 1 These facts included evidence of
                  19   certain actions that Defendants took, or did not take, prior to October 2012,
                  20   because those facts are directly relevant to assessing whether statements made by
                  21   Defendants during the relevant period - October 2012 to April 2014 - were
                  22   misleading, or whether Defendants' actions during the relevant period acted as a
                  23   fraud or deceit. For example, ifthe jury is not informed that Tweed was on notice
                  24   prior to October 2012 that the money he invested with his acquaintance Eric
                  25
                       1
                      See . Dec~ara~oi: of Lynn M . Dean in SuRport of SEC's Opposition to Defe~dants'
                  26 Motions znLtmzne ("Dean Deel.") at ~ 3. The proposed set of facts were undisputed
                     at the Motion for Summary Judgment stage or admitted in Defendants' Answer or
                  27 in verified responses to Requests for Admission propounded to Tweed and TFSJ.
                     Id. at ii 4, Exs.1and2. Of the 113 P-roposed stipulated facts Defendant only ~greed
                  28 to stipulate to seven facts, three of wbich were admitted in response to the SEC's
                     Requests for Admission or in Defendants' Answer. Id. at~· 5.
                                                                 5
                       DEFENDANTS TWEED FINANCIAL SERVICES, INC. AND ROBERT RUSSEL TWEED'S MOTION IN
                                                       LIMINEN0.4
               Case 2:17-cv-07251-FMO-E Document 70 Filed 10/18/19 Page 6 of 7 Page ID #:3144



                 1 Richardson at QAMF had been conveyed by QAMF to a third party who claimed
                 2 to have used it in a gold mining operation in Ghana, they cannot assess whether
                 3   Tweed's post October 2012 statements to investors about that investment were
                 4 misleading. Dkt. No. 1 at ~~ 6-7, 26-44, 62-71. Likewise, if the jury is not
                 5 informed that the $200,000 Teamwork Retail loan was made to an entity run by
                 6 Tweed's personal friend, that Tweed had previously earned over $100,000 in
                 7   commissions for selling interests in Teamwork Retail, that Tweed received regular
                 8   updates from his personal friend about the financial state of the company, and that
                 9   Teamwork Retail failed to make any payments on the loan as they came due, the
                10   jury cannot assess whether Tweed's post October 2012 statements to investors
 ~
 z
 0
        en
        z       11   about Teamwork Retail were misleading. Id.     at~~   6-7, 45-61, 62-71. Only by
        0



~
        ;:::
        <(

        "'0
        a.      12   knowing these facts can the trier of fact determine whether, during the relevant
        "'0
~w
        (.)
        -'
        <(
        z       13   time period, the Defendants failed to meet the standard of care required of an
        0
...:I   iii
        en
~
        w
        u..
        0
                14   investment adviser and violated Section 206(4) and Rule 206(4)-8. Defendants
~       "'
        a.
        (!)
                15   refused to stipulate to these facts, and numerous others. Without knowing these
~
        z
        c
        ::J
w       -'
        (.)

                16   facts, the jury will not be able to assess or understand how Defendants' later acts
~
        :!!:

~
                17   defrauded investors. These facts are relevant and admissible and the SEC intends
                18   to present evidence of them at trial. Fed. R. Evid. 401-403.
                19   III.   CONCLUSION
                20          For all the foregoing reasons, Defendants motion in limine No. 4 should be
                21   denied.
                22   Dated: October 18, 2019           Respectfully submitted,
                23                                            GARTENBERG GELFAND HAYTON LLP
                24                                        By: Edward Gartenberg
                                                              =E-dw~ar-d~G=-art_e_n~b-e-rg~~~~~~-

                25                                            Mil ena Dolukhanyan
                                                              Attorneys for Defendants
                26                                            Tweed Financial Services, Inc. and
                                                              Robert Russel Tweed
                27
                28

                                                               6
                     DEFENDANTS TWEED FINANCIAL SERVICES, INC. AND ROBERT RUSSEL TWEED'S MOTION IN
                                                     LIMINEN0.4
           Case 2:17-cv-07251-FMO-E Document 70 Filed 10/18/19 Page 7 of 7 Page ID #:3145



             1 Dated: October 18, 2019         Respectfully submitted,
             2                                       Securities and Exchange Commission
             3                                       Lynn M. Dean
                                                  By:--~..,,...,,.-=~~~~~~~~~~
                                                      LynnM. Dean
             4                                        Kathryn C. Wanner
                                                      Attorneys for Plaintiff SEC
             5
             6
             7
             8
             9
            10
~
z0 "'z      11
    0



~
   ;::
    <
    "'
    0
    Q.      12
    "'
    0




!
    0
    ..J
    <
    z       13
    0
    iii
~   "'w
    11.
    0
            14
~   "'Cl
    Q.

    z       15

~
    Ci
    :::>
    ..J
    0
    ~       16
~
            17
            18
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28

                                                       7
                 DEFENDANTS TWEED FINANCIAL SERVICES, INC. AND ROBERT RUSSEL TWEED'S MOTION IN
                                                 LIMINEN0.4
